Citation Nr: 1600107	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This case was previously before the Board in March 2015.  The case has since been returned to the Board for appellate review. 

The March 2015 remand also addressed the issue of entitlement to service connection for a right foot disorder.  Upon remand, the Veteran was granted service connection for right Achilles tendonitis and right hammer toes in an August 2015 rating decision.  The Veteran has not appealed this decision and as such, the Veteran's right foot disorder claims are no longer before the Board.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.   
 

FINDING OF FACT

There is no current left foot disability.


CONCLUSION OF LAW

The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. § 3.303 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was satisfied by way of letters sent to the Veteran in December 2011 and October 2013.  The December 2011 notification letter fully addressed the Veteran's application to reopen his claim for a left foot disorder and explained the elements necessary to reopen a claim, including the submission of new and material evidence.  After the RO reopened the Veteran's claim in a March 2012 rating decision, the RO issued a second notification letter to the Veteran, which fully addressed all notice elements of the Veteran's service connection claim.  The claim was then readjudicated in an August 2015 supplemental statement of the case following the Board's March 2015 remand. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There are no VA or private treatment records associated with the claims file, however, the Veteran has not reported the existence of any such records.  Accordingly, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was also afforded a VA examination in January 2012.  In its March 2015 remand, the Board found that this January 2012 examination was inadequate and that an addendum opinion was needed in order to clarify whether the Veteran had a bilateral foot disorder or whether his foot disorder only affected his right foot.  This addendum opinion was obtained in April 2015.  The Board finds that the April 2015 addendum opinion was adequate because the examiner reviewed the claims file, reviewed his prior examination of the Veteran and provided opinions as to the Veteran's diagnosis with supporting explanation.  

Furthermore, there has been compliance with the prior March 2015 remand directives and the Board may proceed with review of this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the March 2015 remand, the Board requested that the agency of original jurisdiction (AOJ) obtain an addendum opinion for the January 2012 VA examination.  The Veteran underwent such an examination in April 2015; the examiner answered the required questions and provided support for his opinions.  Accordingly, there has been compliance with prior Board remands.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.

The Veteran essentially alleges that he did not have feet problems prior to service, but began having foot pain during service.  He has also stated that he has had a foot condition since that time.  

The Veteran's service treatment records (STRs) contain a pre-service medical record dated July 1964, which indicates that the Veteran was receiving treatment for a back disorder, which included elevating his left shoe for better balance; however, no actual left foot disorder is indicated.  Review of the Veteran's remaining STRs show that moderate pes planus is noted in the Veteran's pre-induction examination in June 1967.  He then reported Achilles pain while in service in November 1967, and was prescribed heel lifts for both heels.  At that time, he also had left foot complaints.  In January 1968, the Veteran underwent an x-ray due to pain in his right heel.  The Veteran's separation examination, however, was silent as to any heel or foot problem and no foot disorders were noted.  

Review of the Veteran's VA medical records dated from 2013 to 2015 show that the Veteran has not reported any left complaints and there is not left foot treatment or diagnoses.

The Veteran was afforded a VA examination in January 2012.  The 2012 examiner diagnosed hammer toes of the right foot and discussed a history of Achilles tendonitis.  The examiner then opined that the Veteran's bilateral foot condition was less likely than not the result of or secondary to or aggravated by complaints of foot pain while in service.  In support of this opinion, the examiner stated that the evidence did not support the Veteran's claim.  

Upon remand, an April 2015 addendum opinion was obtained from the 2012 VA examiner.  After a review of the Veteran's records, the examiner opined that there was no disability of the left foot.  In support of his opinion, he noted that the Veteran's January 2012 x-rays of the feet did not show a left foot disorder.  He also noted that the Veteran's STRs made no mention of a left foot disorder, except that the Veteran was prescribed heel lifts due to a right heel disorder.  In that regard, the examiner opined that it was common knowledge that heel lifts are prescribed in pairs, and that a doctor would not provide just one heel lift.  The examiner then opined that it was at least as likely as not that the Veteran's pes planus, that had been noted upon entry to the military, had improved.  In support of this opinion, he noted that there was no pes planus noted upon separation from the military and no significant pes planus found upon evaluation at the January 2012 VA examination.  The examiner further noted that the Veteran had received heel lifts while in service and had described wearing cowboy boots for his entire life.  He then provided a reference to a medical article, which found that pes planus could improve with the use of rigid orthotics.  Thus, no left foot disorder was found.

Here, the Board finds that there is no current disability of the left foot.  Although the Veteran is competent to provide testimony as to any possible symptoms of a left foot disorder and to diagnose pes planus, the other evidence of record conflicts with his testimony; thus it is not credible.  For example, the Veteran has stated that he did not have a foot disorder prior to service, however, his pre-induction examination clearly shows that he had moderate pes planus upon entry to service.  

The more probative evidence is the April 2015 VA examiner's opinion, which was based on review of the claims file, to include the Veteran's lay statements and treatment records, as well as on a physical examination, to include x-rays, and his own medical knowledge and training.  In this regard, the Board finds that while the Veteran may have had pes planus during service, this condition was not found at his separation examination nor during his January 2012 VA examination.  The VA examiner provided an adequate and supported medical opinion that the Veteran did not have a current left foot disorder.  He also provided an opinion that any possible pes planus noted upon entry to the service had likely resolved with treatment and use of rigid soled shoes.  Although the Board has considered the Veteran's lay testimony, the Veteran's separation examination, the January 2012 VA examination, the January 2012 x-rays, the 2015 VA examination, and the VA medical records all show that the Veteran has no current diagnosis in the left foot.  These outweigh the Veteran's lay statements.  When reviewing the evidence as a whole, the Board finds that the medical evidence of record is the most probative evidence of record. 

Without a diagnosis or evidence of a current disability, the Board must deny this claim.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for a left foot disorder is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


